DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim is discussing the power requirement being inversely proportional to the pressure associated with the compressor and so requires that less energy is needed in order to drive the compressor to a higher pressure than is needed when driving it to a lower pressure.  This would result in a system that creates energy.  The specification does not clear up this limitation or how it works.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor (U.S. Pat. No. 10,676,079) in view of Soejima (U.S. Pat. No. 8,209,104).
Regarding claims 1 and 8, Bucknor discloses A vehicle comprising: 
an air-conditioning (AC) compressor (24) including a shaft (24 is shown in fig. 4 connected to pully 31 with a shaft); 
an engine (12) configured to be selectively (125) mechanically coupled to the shaft; 
a belt-integrated starter generator (BISG) (22 disclosed in col. 11, lines 14-20 as a starter) configured to be selectively (25) mechanically coupled to the shaft; and 
a controller configured to, responsive to a request for torque from the AC compressor, an available torque from the BISG being insufficient to satisfy the request, and an absence of demand for negative torque to decelerate the vehicle, mechanically couple the BISG and engine to the shaft (s104 is fed into s106 in order to determine total needed torque which results in s120 using the engine to provide the needed torque along with the starter), and 
responsive to the request, the available torque being sufficient to satisfy the request, and the absence of the demand, mechanically couple the BISG to the shaft without retarding the spark timing of the engine (at s126 the motor drives the compressor without the engine).
Bucknor does not disclose when connecting the engine to the compressor to retard spark timing of the engine.
Soejima, which deals in connecting accessory loads, teaches when connecting the engine to the compressor to retard spark timing of the engine (col. 23, lines 45-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bucknor with the retarding spark timing of Soejima because this limits unnecessary torque changes (col. 23, lines 45-55).
Regarding claims 2 and 9 which depends from claims 1 and 8 respectively, Bucknor discloses wherein the controller is further configured to, responsive to the request, the available torque being sufficient to satisfy the request, and presence of the demand (braking), wherein the demand exceeds a threshold value, mechanically couple the engine to the shaft (col. 11, lines 9-12 discloses braking energy more efficiently used to power the accessory) without mechanically coupling the BISG to the shaft (col. 6, line 65 – col. 7, line 22 discloses how the clutches 25 and 125 are used to power the compressor “as needed” with an effort to efficiently use the energy.  Col. 2, lines 40-43 discloses that the secondary motor is for powering the compressor when the engine is in an off state.).
Regarding claims 3 and 10 which depends from claims 2 and 9 respectively, Bucknor does not disclose wherein the controller is further configured to, responsive to the request, the available torque being sufficient to satisfy the request, and presence of the demand, wherein the demand does not exceed the threshold value, mechanically couple the BISG and engine to the shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bucknor with this functionality as it discloses in col. 6, line 65 – col. 7, line 22 that the clutches are engaged “as needed”.  This claim is defining the scenario where there is sufficient torque to power the system and braking torque is being produced as well, meaning a surplus of torque.  By engaging the clutch to mechanically couple the BISG that surplus torque is stored in the battery.
Regarding claims 4, 11 and 15 which depends from claims 1, 8 and 14 respectively, Bucknor discloses wherein the request depends on a pressure associated with the AC compressor such that a torque value defined by the request is inversely proportional to the pressure (from paragraph 19 of the specification this is seemingly how coolant systems work).
Regarding claims 6 and 13 which depends from claims 1 and 8 respectively, Bucknor discloses further comprising a battery (col. 4, lines 65-67) configured to power the BISG, wherein the available torque depends on a state-of-charge (SOC) of the battery such that the available torque increases as the SOC increases (when zero or less than the motors operating power there is no available power.  As the SOC increases so does the available power.).
Regarding claim 7 which depends from claim 1, Bucknor discloses wherein the BISG is configured to generate electric power from motion of the engine for storage in the battery (col. 1, lines 63-65 discloses producing negative torque by the motors).
Regarding claim 14, Bucknor discloses a control system for a powertrain, comprising 
one or more controllers configured to, responsive to a request for torque from an air-conditioning (AC) compressor, an available torque of a belt-integrated starter generator (BISG) being sufficient to satisfy the request, and an absence of demand for negative torque to decelerate the powertrain, command transfer of the available torque to the AC compressor (see claim 1 above), and 
responsive to the request for torque, the available torque of the BISG being sufficient to satisfy the request, and a presence of the demand, mechanically couple a crankshaft of an engine to a shaft of the AC compressor without commanding transfer of the available torque to the AC compressor (see claim 2 above).

Claim(s) 5, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor (U.S. Pat. No. 10,676,079) in view of Soejima (U.S. Pat. No. 8,209,104) as applied to claims 5, 12 and 16 above, and in view of Kikkawa (U.S. Pat. No. 10,781,752).
Regarding claims 5, 12 and 16 which depends from claims 1, 8 and 141 respectively, Bucknor does not disclose wherein the request depends on ambient temperature such that a torque value defined by the request is proportional to the ambient temperature.
Kikkawa, which deals in cooling compressors, teaches wherein the request depends on ambient temperature such that a torque value defined by the request is proportional to the ambient temperature (table 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bucknor with the power demands of Kikkawa because atmospheric temperature influences the performance of the AC system (col. 7, lines 14-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747